Rugg, C. J.
This is a petition for a writ of mandamus to compel the Secretary of the Commonwealth to furnish to the petitioners the blanks which he appears to be required to furnish by art. 48 of the Amendments to the Constitution in case of a referendum petition, and otherwise to recognize rights claimed to exist by that amendment. The purpose of the proceeding is to secure a referendum on the joint resolution of the General Court ratifying an amendment to the Federal Constitution which extends the right of suffrage to women. The respondent refused to act as requested, on the ground that the joint resolution was not subject to a referendum. Pending a hearing upon the petition, a stipulation was entered into whereby the respondent provided the required blanks for the use of signers in order to protect the rights of the petitioners, but without prejudice to the determination by the court of the issues raised on this petition. Thereafter the case was reported by a single justice to the full court and has been submitted on briefs. Before it was practicable to reach a determination of the question of law presented and to prepare an opinion expressive of the decision, it came to the attention of the court that a sufficient number of signatures required by the so called referendum amendment had not been filed within the time limited.
In considering what justice requires as to the disposition of any cause, the court must consider changes in fact or in law and other *546subsequent events decisively affecting the relief to be afforded, which have been called to its attention as having supervened since the proceeding was instituted. Watts, Watts & Co. Ltd. v. Unione Austriaca Di Navigazione, 248 U. S. 9, 21. Ensign v. Faxon, 229 Mass. 231, and cases collected at page 233.
It is manifest that the inquiry whether the Secretary of the Commonwealth was right or wrong in his refusal to furnish the blanks to the petitioners has become wholly a moot question. It can have no practical result. No facts exist which can authorize relief to the petitioners. In any event, there can be no referendum. Any decision which might be rendered would relate to an abstract question of law inapplicable to any subsisting right. Courts are not established for the discussion of such questions. Said Mr. Justice Gray in California v. San Pablo & Tulare Railroad, 149 U. S. 308, 314, “The duty of this court, as of every judicial tribunal, is limited to determining rights of persons or of property, which are actually controverted in the particular case before it. When, in determining such rights, it becomes necessary to give, an opinion upon a question of law, that opinion may have weight as a precedent for future decisions. But the court is not empowered to decide moot questions or abstract propositions, or to declare, for the government of future cases, principles or rules of law which cannot affect the result as to the thing in issue in the case before it. No stipulation of parties or counsel, whether in the case before the court or in any other case, can enlarge the power, or affect the duty, of the court in this regard.”
This principle has been frequently declared, has not been doubted, and is indisputable. It lies at the foundation of the common law. Kimball v. Kimball, 174 U. S. 158. Mills v. Green, 159 U. S. 651, 653. Berry v. Davis, 242 U. S. 468. Swift & Co. v. Hocking Valley Railway, 243 U. S. 281, 289. Postal Telegraph-Cable Co. v. Montgomery, 193 Ala. 234, 237. Duggan v. Emporia, 84 Kans. 429, 440. Pittinger v. Gratz, 157 Ky. 401. Funk & Wagnalls Co. v. Stamm, 56 Vroom, 301, 303. Pacific Livestock Co. v. Mason Valley Mines Co. 39 Nev. 105. The conclusion is irresistible that for this reason the entry must be

Petition dismissed.